                                                                                          FILED
                                                                                 2020 Jan-27 PM 04:29
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ROBIN J. COMPSTON, as Personal           )
Representative and Administrator of      )
the Estate of John Jacob Compston,       )
III,                                     )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) Case No. 2:18-cv-1460-MHH
                                         )
MYLAN TECHNOLOGIES, INC.,                )
et al.,                                  )
                                         )
      Defendants.                        )

                   MEMORANDUM OPINION AND ORDER

      Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendants

Mylan Pharmaceuticals, Inc. and Mylan Technologies, Inc. have asked the Court to

dismiss the claims brought against them in this wrongful death action. (Doc. 17).

According to Ms. Comspton’s allegations in her amended complaint, the Mylan

defendants design, manufacture, and market the Mylan Fentanyl Transdermal

System, a patch that doctors prescribe to deliver therapeutic levels of fentanyl to

treat chronic pain. (Doc. 16, p. 3). Ms. Compston alleges that her husband applied

a prescribed fentanyl patch on September 14, 2016 and died one day later. (Doc. 16,

p. 3). A senior state medical examiner reported that the cause of death was “Multiple
drug toxicity (Fentanyl, Alprazolam, and Zolpidem).” (Doc. 1-1, p. 8; see also Doc.

16, p. 3, ¶ 9).

       To recover damages from Mylan for her husband’s death, in her amended

complaint, Ms. Compston alleges claims for negligent design, manufacturing,

marketing, and distribution of the fentanyl patch and failure to provide adequate

warning of the risks associated with use of the fentanyl patch. She also asserts a

claim under the Alabama Extended Manufacturer’s Liability Doctrine – or AEMLD,

alleging that the fentanyl patch distributed to her husband was defective or

unreasonably dangerous in its design, manufacture, sale, and product warnings.

(Doc. 16, pp. 4–8). In response to Mylan’s motion to dismiss, Ms. Compston

concedes that her “claims for design defect and failure to warn are preempted by

federal law.” (Doc. 19, p. 2). Therefore, the Court must resolve Mylan’s motion to

dismiss with respect to Ms. Compston’s manufacturing defect claim.

       Ms. Compston alleges that the fentanyl patch that Mr. Compston used was

defective in that it lacked “safe matrix technology or sealing integrity to assure

timely and safe distribution” of the patch’s “ingredients/medication,” and that as a

consequence, Mr. Compston had in his system at the time of his death “a fentanyl

level of 14 ng/ml, which is greater than the published therapeutic level and is within

the level reported to be toxic or fatal.” (Doc. 16, p. 7, ¶¶ 9, 16, 22). Mylan

persuasively argues that Ms. Compston’s allegation concerning “safe matrix
technology” is a criticism of the patch’s design and therefore fails along with Ms.

Compston’s other design defect theories. (Doc. 20, pp. 4–5). Mylan does not

specifically address Ms. Compston’s allegation that the sealing integrity of the patch

that Mr. Compston used did not assure “timely and safe distribution” of fentanyl,

causing Mr. Compston to receive a fatal amount of the drug.

      To evaluate this manufacturing defect theory, the Court must view the

allegations in the amended complaint in the light most favorable to Ms. Compston

and draw inferences from the factual allegations in the light most favorable to her.

Sun Life Assurance Co. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1207 (11th

Cir. 2018). Under Alabama law, to assert an AEMLD claim for a manufacturing

defect, a plaintiff must allege that she (or her decedent) suffered an injury “by one

who sells a product in a defective condition unreasonably dangerous” to the plaintiff

(or her decedent) “as the ultimate user or consumer” of the product, that the

defendant is “engaged in the business of selling such a product,” and that the product

has reached the end-user “without a substantial change in the condition in which it

was sold.” Casrell v. Altec Indus., Inc., 335 So. 2d 128, 132–33 (Ala.1976), quoted

with approval in Tanksley v. ProSoft Automation, Inc., 982 So. 2d 1046, 1049–50

(Ala. 2007). Contrary to Mylan’s assertion, Alabama law does not require a plaintiff

asserting a manufacturing defect claim to allege a specific flaw in the manufacturing

process. (Doc. 17, p. 26). See McDaniel v. Mylan, Inc., No. 7:19-cv-209 (N.D. Ala.
Dec. 16, 2019) (Doc. 21, p. 16) (“Because proof of the specific manufacturing error

is not a required element of the claim, pleading facts pertinent to the specific

manufacturing error is not necessary to state a plausible claim to relief.”). Ms.

Compston has sufficiently alleged that the fentanyl patch that Mr. Compston used

had a defective seal, and that that manufacturing defect caused an unsafe level of

fentanyl to be released into his system.1

       Within 14 days of the entry of this order, the parties shall please confer and

submit a Rule 26 report consistent with the initial order in this matter, (Doc. 22).

       DONE and ORDERED this January 27, 2020.


                                        _________________________________
                                        MADELINE HUGHES HAIKALA
                                        UNITED STATES DISTRICT JUDGE




1
 Ms. Compston has alleged that the fentanyl patch that her husband used reached her husband
“without change in the condition in which it was produced, manufactured, sold, distributed, and
marketed” by Mylan. (Doc. 16, p. 6, ¶ 19).
